 

 



Bell Hendersonville (fka Grove at Waterford Crossing)

 

ASSUMPTION AND RELEASE AGREEMENT

(Guarantor Transfer)

 

This Assumption and Release Agreement (“Agreement”) is dated as of April 2, 2014
by and among BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND, LLC, a Delaware limited
liability company (“BSOIF I”), BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II,
LLC, a Delaware limited liability company (“BSOIF II”), BSOIF I and BSOIF II,
individually and collectively , (“Outgoing Guarantor”), BELL PARTNERS INC., a
North Carolina corporation (“BPI”), BELL HNW NASHVILLE PORTFOLIO, LLC, a North
Carolina limited liability company (“BHNW”) (BPI and BHNW, individually and
collectively. “Remaining Guarantor”) (Outgoing Guarantor and Remaining
Guarantor, individually and collectively, “Original Guarantor”), BLUEROCK
RESIDENTIAL GROWTH REIT, INC., a Maryland corporation (“New Guarantor”), BELL BR
WATERFORD CROSSING JV, LLC, a Delaware limited liability company (“Borrower”),
and Fannie Mae, the corporation duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly
organized and existing under the laws of the United States (“Fannie Mae”).

 

RECITALS:

 

A. Pursuant to that certain Multifamily Loan and Security Agreement dated as of
April 4, 2012, executed by and between Borrower and CWCapital LLC, a
Massachusetts limited liability company, now know as Walker & Dunlop, LLC
(“Original Lender”) (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”), Original Lender made a loan
to Borrower in the original principal amount of Twenty Million One Hundred
Thousand and 00/100 Dollars ($20,100,000.00) (the “Mortgage Loan”), as evidenced
by, among other things, that certain Multifamily Note dated as of April 4, 2012,
executed by Borrower and made payable to Original Lender in the amount of the
Mortgage Loan (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Note”), which Note has been assigned to Fannie
Mae. The current servicer of the Mortgage Loan is Walker & Dunlop, LLC (“Loan
Servicer”).

 

B. In addition to the Loan Agreement, the Mortgage Loan and the Note are secured
by, among other things, (i) a Multifamily Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated as of April 4, 2012 and
recorded as instrument number 1008807 in the land records of Sumner County,
Tennessee (as amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Security Instrument”) encumbering the land as more
particularly described in Exhibit A attached hereto (the “Mortgaged Property”);
and (ii) an Environmental Indemnity Agreement by Borrower for the benefit of
Original Lender dated as of the date of the Loan Agreement (the “Environmental
Indemnity”).

 

C. The Security Instrument has been assigned to Fannie Mae pursuant to that
certain Assignment of Security Instrument dated as of April 4, 2012 and recorded
as instrument number 1008809 in the land records of Sumner County, Tennessee.

 

D. The Loan Agreement, the Note, the Security Instrument, the Environmental
Indemnity and any other documents executed in connection with the Mortgage Loan,
including but not limited to those listed on Exhibit B to this Agreement, are
referred to collectively as the “Loan Documents.” Borrower is liable for the
payment and performance of all of Borrower’s obligations under the Loan
Documents.

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page 1 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 



 

E. Original Guarantor is liable under the Guaranty of Non-Recourse Obligations
dated as of April 4, 2012 (the “Guaranty”).

 

F. Each of the Loan Documents has been duly assigned or endorsed to Fannie Mae.

 

G. Fannie Mae has been asked to consent to (a) transfer of ownership interest in
Borrower; (b) the assumption by New Guarantor of the obligations under the
Guaranty (the “Guarantor Assumption”); and (c) the release of Outgoing
Guarantor’s obligations under the Guaranty (“Guarantor Release”). Fannie Mae
will require the reaffirmation by Remaining Guarantor of its obligations under
the Guaranty.

 

H. Fannie Mae has agreed to consent to the Guarantor Assumption subject to the
terms and conditions stated below.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. Recitals.

 

The recitals set forth above are incorporated herein by reference.

 

2. Defined Terms.

 

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. The following terms, when used in
this Agreement, shall have the following meanings:

 

“Amended Loan Agreement” means either (a) the Amendment to Multifamily Loan and
Security Agreement executed by Borrower and Fannie Mae dated as of even date
herewith, together with the Loan Agreement, or (b) the Amended and Restated
Multifamily Loan and Security Agreement executed by Borrower and Fannie Mae
dated as of even date herewith.

 

“Claims” means any and all possible claims, demands, actions, costs, expenses
and liabilities whatsoever, known or unknown, at law or in equity, originating
in whole or in part, on or before the date of this Agreement, which Original
Guarantor, or any of its partners, members, officers, agents or employees, may
now or hereafter have against the Indemnitees, if any and irrespective of
whether any such claims arise out of contract, tort, violation of laws, or
regulations, or otherwise in connection with any of the Loan Documents,
including, without limitation, any contracting for, charging, taking, reserving,
collecting or receiving interest in excess of the highest lawful rate applicable
thereto and any loss, cost or damage, of any kind or character, arising out of
or in any way connected with or in any way resulting from the acts, actions or
omissions of the Indemnitees, including any requirement that the Loan Documents
be modified as a condition to the transactions contemplated by this Agreement,
any charging, collecting or contracting for prepayment premiums, transfer fees,
or assumption fees, any breach of fiduciary duty, breach of any duty of fair
dealing, breach of confidence, breach of funding commitment, undue influence,
duress, economic coercion, violation of any federal or state securities or Blue
Sky laws or regulations, conflict of interest, negligence, bad faith,
malpractice, violations of the Racketeer Influenced and Corrupt Organizations
Act, intentional or negligent infliction of mental distress, tortious
interference with contractual relations, tortious interference with corporate
governance or prospective business advantage, breach of contract, deceptive
trade practices, libel, slander, conspiracy or any claim for wrongfully
accelerating the Note or wrongfully attempting to foreclose on any collateral
relating to the Mortgage Loan, but in each case only to the extent permitted by
applicable law.

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page 2 Fannie
Mae 08-13 © 2013 Fannie Mae



 



 

 

 

“Indemnitees” means, collectively, Original Lender, Fannie Mae, Loan Servicer
and their respective successors, assigns, agents, directors, officers, employees
and attorneys, and each current or substitute trustee under the Security
Instrument.

 

“Transfer Fee” means $0.00.

 

3. Assumption by New Guarantor; Release of Outgoing Guarantor; Reaffirmation of
Remaining Guarantor.

 

(a) New Guarantor hereby assumes all liability under the provisions of the
Guaranty.

 

(b) In reliance on Original Guarantor’s and New Guarantor’s representations and
warranties in this Agreement, Fannie Mae releases Outgoing Guarantor from all of
its obligations under the Guaranty other than for liability pursuant to this
Agreement or the provisions of the Guaranty relating to the Environmental
Indemnity for any liability that relates to the period prior to the date hereof,
regardless of when such environmental liability is discovered. If any material
element of the representations and warranties made by Outgoing Guarantor
contained herein is false as of the date of this Agreement, then the release set
forth in this Section 3 will be cancelled as of the date of this Agreement and
Outgoing Guarantor will remain obligated under the Guaranty as though there had
been no such release.

 

(c) Remaining Guarantor:

 

(i) affirms its obligations under the Guaranty;

 

(ii) acknowledges that the Guaranty remains in full force and effect without any
exoneration;

 

(iii) agrees that the Loan Documents as executed and as modified by this
Agreement will continue to be guaranteed by the Remaining Guarantor to the full
extent provided in the Guaranty; and

 

(iv) acknowledges that the obligations, duties, rights, covenants, terms, and
conditions contained in the Guaranty are being assumed by the New Guarantor and
that New Guarantor and Remaining Guarantor will be jointly and severally liable
under the Guaranty.

 

4. Original Guarantor’s Representations and Warranties.

 

Original Guarantor represents and warrants to Fannie Mae as of the date of this
Agreement that:

 

(a) there are no defenses, offsets or counterclaims to the Guaranty;

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page 3 Fannie
Mae 08-13 © 2013 Fannie Mae





 

 

 

(b) there are no defaults by Original Guarantor under the provisions of the
Guaranty; and

 

(c) all provisions of the Guaranty are in full force and effect.

 

5. New Guarantor’s Representations and Warranties.

 

New Guarantor represents and warrants to Fannie Mae as of the date of this
Agreement that New Guarantor does not have any knowledge that any of the
representations made by Original Guarantor in Section 4 above are not true and
correct.

 

6. Consent to Guarantor Assumption.

 

(a) Fannie Mae hereby consents to the Guarantor Assumption and Guarantor
Release, subject to the terms and conditions set forth in this Agreement. Fannie
Mae’s consent to the Guarantor Assumption and Guarantor Release is not intended
to be and shall not be construed as a consent to any subsequent transfer which
requires Lender’s consent pursuant to the terms of the Loan Agreement.

 

(b) Original Guarantor and New Guarantor understand and intend that Fannie Mae
will rely on the representations and warranties contained herein.

 

7. Liability of Borrower.

 

Nothing set forth herein shall release or change the liability of Borrower or
any other party who may now be or after the date of this Agreement, become
liable, primarily or secondarily, under the Guaranty and the other Loan
Documents.

 

8. Amendment and Modification of Loan Documents.

 

As additional consideration for Fannie Mae’s consent to the Guarantor Assumption
and Guarantor Release as provided herein, Borrower, New Guarantor and Fannie Mae
hereby agree to a modification and amendment of the Loan Documents as set forth
in the Amended Loan Agreement.

 

9. Consent to Key Principal Change.

 

The parties hereby agree that the parties identified as the Key Principal in the
Loan Agreement are hereby changed to BPI, BHNW, New Guarantor, Steven D. Bell
and Bluerock Real Estate, L.L.C.

 

10. Limitation of Amendment.

 

Except as expressly stated herein, all terms and conditions of the Loan
Documents, including the Loan Agreement, Note, Security Instrument and Guaranty,
shall remain unchanged and in full force and effect.

 

11. Further Assurances.

 

Borrower, Original Guarantor and New Guarantor agree at any time and from time
to time upon request by Fannie Mae to take, or cause to be taken, any action and
to execute and deliver any additional documents which, in the opinion of Fannie
Mae, may be necessary in order to assure to Fannie Mae the full benefits of the
amendments contained in this Agreement.

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page 4 Fannie
Mae 08-13 © 2013 Fannie Mae





 

 

 

12. Modification.

 

This Agreement embodies and constitutes the entire understanding among the
parties with respect to the transactions contemplated herein, and all prior or
contemporaneous agreements, understandings, representations, and statements,
oral or written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged, or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge, or termination
is sought, and then only to the extent set forth in such instrument. Except as
expressly modified by this Agreement, the Guaranty shall remain in full force
and effect and this Agreement shall have no effect on the priority or validity
of the liens set forth in the Security Instrument or the other Loan Documents,
which are incorporated herein by reference. New Guarantor hereby ratifies the
agreements made by Original Guarantor to Fannie Mae in connection with the
Mortgage Loan and agrees that, except to the extent modified hereby, all of such
agreements remain in full force and effect.

 

13. Costs.

 

Borrower, New Guarantor and Original Guarantor agree to pay all fees and costs
(including attorneys’ fees) incurred by Fannie Mae and the Loan Servicer in
connection with Fannie Mae’s consent to and approval of the Guarantor
Assumption, and the Transfer Fee in consideration of the consent to that
transfer.

 

14. Financial Information.

 

Borrower and New Guarantor represent and warrant to Fannie Mae that all
financial information and information regarding the management capability of New
Guarantor provided to the Loan Servicer or Fannie Mae was true and correct as of
the date provided to the Loan Servicer or Fannie Mae and remains materially true
and correct as of the date of this Agreement.

 

15. Indemnification.

 

(a) Borrower, Original Guarantor and New Guarantor each unconditionally and
irrevocably releases and forever discharges the Indemnitees from all Claims,
agrees to indemnify the Indemnitees, and hold them harmless from any and all
claims, losses, causes of action, costs and expenses of every kind or character
in connection with the Claims or the transfer of the Mortgaged Property.
Notwithstanding the foregoing, Original Guarantor shall not be responsible for
any Claims arising from the action or inaction of New Guarantor and New
Guarantor shall not be responsible for any Claims arising from the action or
inaction of Original Guarantor.

 

(b) This release is accepted by Fannie Mae and Loan Servicer pursuant to this
Agreement and shall not be construed as an admission of liability on the part of
any party.

 

(c) Original Guarantor and New Guarantor each hereby represents and warrants
that it has not assigned, pledged or contracted to assign or pledge any Claim to
any other person.

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page 5 Fannie
Mae 08-13 © 2013 Fannie Mae





 

 

 

16. Governing Law; Consent to Jurisdiction and Venue.

 

Section 15.01 (Governing Law; Consent to Jurisdiction and Venue) of the Loan
Agreement is hereby incorporated herein as if fully set forth in the body of
this Agreement.

 

17. Notice.

 

(a) Process of Serving Notice.

 

All notices under this Agreement shall be:

 

(1) in writing and shall be:

 

(A) delivered, in person;

 

(B) mailed, postage prepaid, either by registered or certified delivery, return
receipt requested;

 

(C) sent by overnight courier; or

 

(D) sent by electronic mail with originals to follow by overnight courier;

 

(2) addressed to the intended recipient at its respective address set forth at
the end of this Agreement; and

 

(3) deemed given on the earlier to occur of:

 

(A) the date when the notice is received by the addressee; or

 

(B) if the recipient refuses or rejects delivery, the date on which the notice
is so refused or rejected, as conclusively established by the records of the
United States Postal Service or any express courier service.

 

(b) Change of Address.

 

Any party to this Agreement may change the address to which notices intended for
it are to be directed by means of notice given to the other parties to this
Agreement in accordance with this Section 17.

 

(c) Default Method of Notice.

 

Any required notice under this Agreement which does not specify how notices are
to be given shall be given in accordance with this Section 17.

 

(d) Receipt of Notices.

 

No party to this Agreement shall refuse or reject delivery of any notice given
in accordance with this Agreement. Each party is required to acknowledge, in
writing, the receipt of any notice upon request by the other party.

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page 6 Fannie
Mae 08-13 © 2013 Fannie Mae





 

 

 

18. Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall constitute one and the same instrument.

 

19. Severability; Entire Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Agreement or any
other Loan Document shall not affect the validity or enforceability of any other
provision of this Agreement, all of which shall remain in full force and effect.
This Agreement contains the complete and entire agreement among the parties as
to the matters covered, rights granted and the obligations assumed in this
Agreement. This Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

 

20. Construction.

 

(a) The captions and headings of the sections of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.

 

(b) Any reference in this Agreement to an “Exhibit” or “Schedule” or a “Section”
or an “Article” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an exhibit or schedule attached to this Agreement or
to a Section or Article of this Agreement. All exhibits and schedules attached
to or referred to in this Agreement, if any, are incorporated by reference into
this Agreement.

 

(c) Any reference in this Agreement to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.

 

(d) Use of the singular in this Agreement includes the plural and use of the
plural includes the singular.

 

(e) As used in this Agreement, the term “including” means “including, but not
limited to” or “including, without limitation,” and is for example only and not
a limitation.

 

(f) Whenever a party’s knowledge is implicated in this Agreement or the phrase
“to the knowledge” of a party or a similar phrase is used in this Agreement,
such party’s knowledge or such phrase(s) shall be interpreted to mean to the
best of such party’s knowledge after reasonable and diligent inquiry and
investigation.

 

(g) Unless otherwise provided in this Agreement, if Lender’s approval is
required for any matter hereunder, such approval may be granted or withheld in
Lender’s sole and absolute discretion.

 

(h) Unless otherwise provided in this Agreement, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.

 

(i) All references in this Agreement to a separate instrument or agreement shall
include such instrument or agreement as the same may be amended or supplemented
from time to time pursuant to the applicable provisions thereof.

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page 7 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 

 



(j) “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

21. WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE RELATIONSHIP
BETWEEN THE PARTIES THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL.

 

[Remainder of Page Intentionally Blank]

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page 8 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 

 

IN WITNESS WHEREOF, the parties have signed and delivered this Agreement under
seal (where applicable) or have caused this Agreement to be signed and delivered
under seal (where applicable) by its duly authorized representative. Where
applicable law so provides, the parties intend that this Agreement shall be
deemed to be signed and delivered as a sealed instrument.

 



  OUTGOING GUARANTOR:           BLUEROCK SPECIAL OPPORTUNITY +
INCOME FUND, LLC, a Delaware limited liability company             By:  
Bluerock Real Estate, L.L.C., a Delaware limited liability company, its Manager
                    By: /s/ Jordan Ruddy       Name: Jordan Ruddy      
Authorized Signatory                     Address: c/o Bluerock Real Estate, LLC
      712 East Fifth Street, 9th Floor       New York, New York 10022  







 

 

 

STATE OF New York____________, New York_______________ County ss:

 

On this __1__ day of April___________, 2014, before me personally appeared
Jordan Ruddy______, Authorized Signatory of Bluerock Real Estate, L.L.C., a
Delaware limited liability company, Manager of Bluerock Special Opportunity +
Income Fund, LLC, a Delaware limited liability company, to me known to be the
person who executed the foregoing instrument on behalf of said limited liability
company, and acknowledged the execution of the same to be the free act and deed
of said limited liability company. Witness my hand and official seal.

 

My Commission Expires: January 28, 2017

 



  /s/ Dale Pozzi             Notary Public  



 

 





Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page S-1 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 

 



  OUTGOING GUARANTOR:           BLUEROCK SPECIAL OPPORTUNITY +
INCOME FUND II, LLC, a Delaware limited liability company             By:   BR
SOIF II Manager, LLC, a Delaware limited
liability company, its Manager                     By: /s/ Jordan Ruddy      
Name: Jordan Ruddy       Authorized Signatory                     Address: c/o
Bluerock Real Estate, LLC       712 East Fifth Street, 9th Floor       New York,
New York 10022  



 



 

STATE OF New York_________, New York_______ County ss:

 

On this __1__ day of April___________, 2014, before me personally appeared
Jordan Ruddy________________, Authorized Signatory of BR SOIF II Manager, LLC, a
Delaware limited liability company, its Manager of Bluerock Special Opportunity
+ Income Fund II, LLC, a Delaware limited liability company, to me known to be
the person who executed the foregoing instrument on behalf of said limited
liability company, and acknowledged the execution of the same to be the free act
and deed of said limited liability company. Witness my hand and official seal.

 

My Commission Expires: January 28, 2017

 

 



  /s/ Dale Pozzi             Notary Public  

 

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page S-2 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 

 



  REMAINING GUARANTOR:           BELL PARTNERS INC., a North Carolina
corporation                     By: /s/ John E. Tomlinson       Name: John E.
Tomlinson       Title: Chief Financial Officer                     Address: 300
North Greene Street, Suite 1000       Greensboro, North Carolina  27401        
 

  



 

STATE OF North Carolina_______, Guilford_______ County ss:

 

On this __14th__ day of _March__________, 2014, before me personally appeared
John E. Tomlinson, CFO_______________ of Bell Partners Inc., a North Carolina
corporation, to me known to be the person who executed the foregoing instrument
on behalf of said corporation and acknowledged the execution of the same to be
the free act and deed of said corporation. Witness my hand and official seal.

 

My Commission Expires: 12/09/2017

 

 



  /s/ Lou Anne Menz             Notary Public               Lou Anne Menz      
              Printed Name  



 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page S-3 Fannie
Mae 08-13 © 2013 Fannie Mae





 

 

 



  REMAINING GUARANTOR:           BELL HNW NASHVILLE PORTFOLIO, LLC,
a North Carolina limited liability company             By: Bell Partners Inc., a
North Carolina
corporation, its Manager                             By: /s/ John E. Tomlinson  
    Name: John E. Tomlinson       Title: Chief Financial Officer                
    Address: 300 North Greene Street, Suite 1000       Greensboro, North
Carolina  27401          







 

 

STATE OF North Carolina_________, Guilford______ County ss:

 

On this _14th day of _March__________, 2014, before me personally appeared John
E. Tomlinson___, CFO__________________ of Bell Partners Inc., a North Carolina
corporation Manager of Bell HNW Nashville Portfolio, LLC, a North Carolina
limited liability company, to me known to be the person who executed the
foregoing instrument on behalf of said limited liability company, and
acknowledged the execution of the same to be the free act and deed of said
limited liability company. Witness my hand and official seal.

 

My Commission Expires: 12/09/2017

 

 

 



  /s/ Lou Anne Menz             Notary Public               Lou Anne Menz      
              Printed Name  

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page S-4 Fannie
Mae 08-13 © 2013 Fannie Mae





 

 

 



  NEW GUARANTOR:           BLUEROCK RESIDENTIAL GROWTH REIT, INC.,
a Maryland corporation                             By: /s/ Christopher Vohs
(SEAL)     Name: Christopher Vohs       Title: CAO/Tres                    
Address: c/o Bluerock Real Estate, LLC       712 East Fifth Street, 9th Floor  
    New York, New York 10022  



 



 

STATE OF New York________, New York______ County ss:

 

On this _1__ day of April___________, 2014, before me personally appeared
Christopher Vohs, CAO/Tres.__________ of Bluerock Residential Growth REIT, Inc.,
a Maryland corporation, to me known to be the person who executed the foregoing
instrument on behalf of said corporation and acknowledged the execution of the
same to be the free act and deed of said corporation. Witness my hand and
official seal.

 

My Commission Expires: January 28, 2017

 

 



  /s/ Dale Pozzi             Notary Public  

 

 

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page S-5 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 

 



  BORROWER:           BELL BR WATERFORD CROSSING JV, LLC,
a Delaware limited liability company             By: Bell Partners Inc., a North
Carolina corporation,
its Co-Manager                             By: /s/ John E. Tomlinson       Name:
John E. Tomlinson       Title: Chief Financial Officer                    
Address:  c/o Bell Partners Inc.       300 North Greene Street, Suite 1000      
Greensboro, North Carolina  27401             AND c/o Bluerock Real Estate, LLC
      712 Fifth Avenue, 9th Floor       New York, New York 10019                
 

 



 

STATE OF North Carolina__________, Guilford______ County ss:

 

On this __14th_ day of __March_________, 2014, before me personally appeared
John E. Tomlinson, CFO________________________ of Bell Partners Inc., a North
Carolina corporation, Co-Manager of Bell BR Waterford Crossing JV, LLC, a
Delaware limited liability company, to me known to be the person who executed
the foregoing instrument on behalf of said limited liability company, and
acknowledged the execution of the same to be the free act and deed of said
limited liability company. Witness my hand and official seal.

 

My Commission Expires: 12/09/2017

 

 



  /s/ Lou Anne Menz             Notary Public               Lou Anne Menz      
              Printed Name  

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page S-6 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 

 



  FANNIE MAE                   By: Walker & Dunlop, LLC, a Delaware limited
liability company, its Servicer                             By: /s/ Jenna
Treible       Name: Jenna Treible       Title: Vice President  



 



  Notice Address: Attention: Multifamily Operations
- Asset Management       Drawer AM       3900 Wisconsin Avenue, N.W.      
Washington, DC 20016  







 

 

STATE OF Georgia_________, Dekalb_________ County ss:

 

On this _5th_ day of _March__________, 2014, before me personally appeared Jenna
Treible_____, Vice President___________ of Walker & Dunlop, LLC, a Delaware
limited liability company, Servicer of Fannie Mae, the corporation duly
organized under the Federal National Mortgage Association Charter Act, as
amended, 12 U.S.C. §1716 et seq. and duly organized and existing under the laws
of the United States, to me known to be the person who executed the foregoing
instrument on behalf of said corporation, and acknowledged the execution of the
same to be the free act and deed of said corporation. Witness my hand and
official seal.

 

My Commission Expires: September 5, 2016

 

 

 



  /s/ Holly B. Shonosky             Notary Public  

 

 

 



 

 

Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page S-7 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 

 

EXHIBIT A to

ASSUMPTION AND RELEASE AGREEMENT

(Guarantor Transfer)

 

[Description of the Land]

 

The land referred to is located in the County of Sumner, State of Tennessee,
described as follows:

 

Being a tract of land lying in the 5th District of Sumner County,
Hendersonville, Tennessee. Bounded on the east by the western Right of Way (ROW)
of Sanders Ferry Road; bounded on the south by U.S.A. Army Corps., by a portion
of Resubdivision of Hickory Bay Towers and Central Baptist Church Properties as
recorded in Plat Book 19, Page 62, Register’s Office of Sumner County (ROSC),
being Central Baptist Church of Hendersonville, as recorded in Book 520, Page
342, ROSC, and by Mack H. McClung as recorded in Book 2567, Page 239, ROSC;
bounded on the west by said McClung and by Mack Corp. as recorded in Book 3198,
Page 797, ROSC; and bounded on the north by said Mack Corp. Tract being
described as follows:

 

POINT OF BEGINNING being a set iron rod with cap lying on the southwest corner
of the intersection said Sanders Ferry Road and Spadeleaf Boulevard (private
road); thence along said western ROW of Sanders Ferry Road with the following:
South 30°39’53” East 212.82 feet to a set iron rod with cap; thence South
30°37’38” East 217.82 feet to a set iron rod with cap; thence South 31°38’08”
East 161.98 feet to a set iron rod with cap; thence leaving said ROW and along
the common line of said U.S.A. Army Corps South 72°07’49” West 208.00 feet to a
found Army Corps. boundary marker; thence along the common line of said Central
Baptist Church with the following: North 85°29’14” West 698.24 feet to a found
½” iron rod; thence South 04°37’59” West 147.00 feet to a set iron rod with cap;
thence along the common line of said McClung with the following: North 85°28’30”
West 293.77 feet to a set iron rod with cap; thence North 04°30’46” East 95.19
feet to a set iron rod with cap; thence North 85°29’14” West 162.59 feet to a
set iron rod with cap; thence along a curve to the right having a length of
51.08 feet, a radius of 34.00 feet, a central angle of 86°04’44”, a tangent of
31.75 feet, and having a chord bearing and distance of North 42°26’59” West
46.41 feet to a set iron rod with cap; thence along a curve to the left having a
length of 4.50 feet, a radius of 3.00 feet, a central angle of 85°56’52”, a
tangent of 2.80 feet, and having a chord bearing and distance of North 42°26’59”
West 4.09 feet to a set iron rod with cap; thence North 85°29’14” West 31.21feet
to a set iron rod with cap; thence along the common line of said McClung and
Mack Corp. North 04°53’27” East 329.94 feet to a set iron rod with cap; thence
along the common line of said Mack Corp. with the following: South 86°11’16”
East 317.86 feet to set iron rod with cap; thence North 03°48’55” East 93.86
feet to a set iron rod with cap; thence South 86°12’40” East 136.67 feet to a
set iron rod with cap; thence along a curve to the left having a length of
592.86 feet, a radius of 676.00 feet, a central angle of 50°14’56”, a tangent of
317.01 feet, and having a chord bearing and distance of North 83°20’48” East
574.04 feet to a set iron rod with cap; thence North 58°22’23” East 65.78 to the
point of beginning.

 

Tract contains 579,263 square feet or 13.29 acres.

 

Being the same property conveyed to BELL BR WATERFORD CROSSING JV, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, by deed of record in Book 3560, page 777,
said Register's Office and in Book 3560, page 784, said Register’s Office.

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page A-1 Fannie
Mae 08-13 © 2013 Fannie Mae





 

 

 

 

Together with the beneficial rights contained in the Easement Agreement of
record in Record Book 3236, page 822, said Register's Office, as amended by that
Amendment to Easement Agreement of Record in Record Book 3560, page 766, said
Register's Office.

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page A-2 Fannie
Mae 08-13 © 2013 Fannie Mae



 

 

 

EXHIBIT B to

ASSUMPTION AND RELEASE AGREEMENT

(Guarantor Transfer)

 

1.Multifamily Loan and Security Agreement (including any amendments, riders,
exhibits, addenda or supplements, if any) dated as of April 4, 2012 by and
between Borrower and Original Lender.

 

2.Multifamily Note dated as of April 4, 2012, by Borrower for the benefit of
Original Lender, (including any amendments, riders, exhibits, addenda or
supplements, if any).

 

3.Multifamily Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, (including any amendments, riders, exhibits, addenda or
supplements, if any) dated as of April 4, 2012, by Borrower for the benefit of
Original Lender.

 

4.Assignment of Management Agreement dated as of April 4, 2012 by and among
Borrower, Original Lender and Bell Partners Inc.

 

5.Guaranty of Non-Recourse Obligations dated as of April 4, 2012 by Bell
Partners Inc., Bell HNW Nashville Portfolio, LLC, Bluerock Special Opportunity +
Income Fund, LLC and Bluerock Special Opportunity + Income Fund II, LLC.

 

6.Environmental Indemnity Agreement dated as of April 4, 2012 by Borrower for
the benefit of Original Lender.

 

 



Assumption and Release Agreement (Guarantor Transfer) Form 6626 Page B-1 Fannie
Mae 08-13 © 2013 Fannie Mae





 

